Oliyee, Chief Judge:
The appeals for reappraisement listed in schedule “A,” hereto attached and made a part hereof, have been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto, subject to the approval of the Court, that the merchandise covered by the appeals to reappraisement, enumerated in Schedule A, attached hereto and made a part hereof, consist of violin cases and viola cases imported from Germany.
IT IS FURTHER STIPULATED AND AGREED that the said appeals to reappraisement are limited to the violin cases appraised at D. M. 11.80 less 3% plus packing and the viola cases appraised at D. M. 14.75 less 3% plus packing.
IT IS FURTHER STIPULATED AND AGREED that on or about the date of exportation of such merchandise to the United States the market value or the price at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was the invoice unit value.
IT IS FURTHER STIPULATED AND AGREED that on or about the date of exportation such or similar merchandise was not freely offered for sale for consumption in Germany.
IT IS FURTHER STIPULATED AND AGREED that the appeals to re-appraisement enumerated in Schedule A may be submitted on this stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the violin cases appraised at DM 11.80, less 3 per centum, plus packing, and the viola cases appraised at DM 14.75, less 3 per centum, plus packing, and that such export values were the invoice unit values.
Insofar as the appeals relate to all other merchandise, they are hereby dismissed.
Judgment will be entered accordingly.